Citation Nr: 1040681	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  08-27 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
service member's death.

2.  Entitlement to dependency and indemnity compensation (DIC) 
pursuant to 38 U.S.C.A. § 1318.

3.  Entitlement to payment of additional accrued benefits.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The service member was on active duty from July 1968 to July 
1970.  He passed away in March 2005; at the time of his death, he 
was in receipt of VA compensation benefits.  The appellant is the 
service member's mother.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

The Board notes that when the claim for accrued amounts due to a 
deceased beneficiary was submitted, two parties were named on the 
claim.  The first party is the appellant.  The second party 
appears to be Jessica W. Robinson, the putative daughter of the 
service member.  A review of the record suggests that the claim 
submitted by Jessica W. Robinson has not been processed nor has a 
decision been published.  Hence, this item is referred back to 
the Regional Office for development and adjudication.


FINDINGS OF FACT

1.  The service member died in March 2005; the Certificate of 
Death listed the causes of the service member's death to be 
unknown with a cerebrovascular accident, hypertension, and an 
acute myocardial infarction listed as contributory factors to his 
death.  

2.  At the time of his death, the service member was service-
connected for posttraumatic stress disorder (PTSD)/paranoid 
schizophrenia, tinnitus, hearing loss of the right ear, the 
residuals of a shell fragment wound of the left knee area and the 
left arm, otitis media of the right ear, and perforation of the 
right ear drum.  The combined disability evaluation was 100 
percent. 

3.  Competent medical evidence establishing a nexus between the 
cause of the service member's death and service or showing that 
his service-connected disabilities substantially or materially 
contributed to the cause of his death has not been presented.

4.  The service member was not evaluated as totally disabled from 
service-connected disabilities for ten continuous years 
immediately preceding death nor was he rated totally disabled 
continuously after his last discharge from service in 1970 for a 
period of not less than five years immediately preceding death.

5.  The appellant is the mother of the deceased beneficiary, 
i.e., the service member.  However, during the lifetime of the 
service member, the appellant was not determined to be a 
dependent parent of the service member for VA compensation 
purposes.  

6.  The appellant reported and documented payment for charges of 
$4,745.42 (US dollars) for expenses of the burial of the deceased 
beneficiary.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the service member's 
death is not warranted.  38 U.S.C.A. §§ 1110, 1310, 3500 et seq., 
5103, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.312, 3.807 (2010).

2.  The criteria for entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.22, 20.1106 (2010).

3.  The claim of entitlement to accrued benefits lacks legal 
merit.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.1000 (2010).

4.  The criteria for reimbursement in excess of $4,745.42 (US 
dollars) from accrued amounts due a deceased beneficiary have not 
been met.  38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. §§ 
3.1000, 3.1003 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant should not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).

Also, the Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the appellant.  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.  When 
all the evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service-connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the appellant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the five 
elements of the claim, including notice of what is required to 
establish service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Certain additional notice requirements attach in the context of a 
claim for DIC benefits based on service connection for the cause 
of death. Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev'd on 
other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed.Cir. May 
19, 2009). Generally, 38 U.S.C.A. § 5103(a) notice for a DIC case 
must include: (1) a statement of the conditions, if any, for 
which a Veteran was service- connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  The content of 
the notice letter will depend upon the information provided in 
the claimant's application.

VA satisfied its duty to notify by means of letters sent to the 
appellant from the agency of original jurisdiction (AOJ).  
Additional information was provided to the appellant via the 
Statement of the Case (SOC) and the Supplemental Statement of the 
Case (SSOC) that have been issued since the original rating 
decision of November 2006.  These pieces of correspondence 
informed the appellant of what evidence was required to prevail 
on her claim, and of her, and VA's, respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her possession to the AOJ.  

The Federal Circuit Court and the Court have since further 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, and then go back and 
readjudicate the claim, such that the essential fairness of the 
adjudication - as a whole, is unaffected because the appellant is 
still provided a meaningful opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield v. 
Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007) (Mayfield III).  As a 
matter of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. Nicholson, 
444 F.3d at 1328, 1333- 34), and also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).

The US Court of Appeals for the Federal Circuit previously held 
that any error in VCAA notice should be presumed prejudicial, and 
that VA must bear the burden of proving that such an error did 
not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
However, the United States Supreme Court has reversed that 
decision, finding it unlawful in light of 38 U.S.C.A. § 
7261(b)(2), which provides that, in conducting review of decision 
of the Board, a court shall take due account of rule of 
prejudicial error.  The Supreme Court, in essence, held that - 
except for cases in which VA has failed to meet the first 
requirement of 38 C.F.R. § 3.159(b) by not informing the claimant 
of the information and evidence necessary to substantiate the 
claim - the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden upon 
VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made on a 
case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

If any notice deficiency is present in this case, the Board finds 
that: (1) based on the communications sent to the claimant over 
the course of this appeal, the claimant clearly has actual 
knowledge of the evidence the claimant is required to submit in 
this case; and (2) based on the claimant's contentions as well as 
the communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.

VA has informed the appellant of which evidence she was to 
provide to VA and which evidence VA would attempt to obtain on 
her behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, which spelled out the requirements of the VCAA and what 
the VA would do to assist the appellant.  The VA informed the 
appellant that it would request records and other evidence, but 
that it was the appellant's responsibility to ensure that the VA 
received the records.  The appellant was told that she should 
inform the VA of any additional records or evidence necessary for 
her claim.  The Board has fulfilled its duty to assist.  In this 
instance, the VA obtained the appellant's available medical 
treatment records and those other records that the VA was made 
aware thereof. 

It is noted that in conjunction with her claim for accrued 
benefits, the appellant was specifically asked to provide an 
accounting of any and all bills, including those from any health 
care provider that may have provided treatment to the service 
member, immediately preceding his death.  The appellant was 
specifically asked to submit to the VA copies of bills paid on 
behalf of the appellant.  Unfortunately, no additional 
information was forthcoming from the appellant.  The duty to 
assist is not a one-way street, and it is the conclusion of the 
Board that the appellant has not fulfilled her duty to cooperate 
in this matter.  If an appellant wishes help, she cannot 
passively wait for it in those circumstances where his own 
actions are essential in obtaining the putative evidence.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991); Hayes v. Brown, 5 Vet. 
App. 60, 68 (1993).  In this instance, the appellant did not 
respond to the RO's request for information.  Given the 
foregoing, the Board finds that the VA has complied with the duty 
to assist.

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated actual 
knowledge of the evidence, which was needed to establish the 
claim, and VA has obtained all relevant evidence.  Moreover, the 
claimant has demonstrated an understanding of the evidence 
required to substantiate the claim.  In sum, the claimant was 
provided the information necessary such that any defective 
predecisional notice error was rendered non-prejudicial in terms 
of the essential fairness of the adjudication.  Thus, the Board 
finds that although there may be a VCAA deficiency, the evidence 
of record is sufficient to rebut this presumption of prejudice as 
the record shows that this error was not prejudicial to the 
claimant and the essential fairness of the adjudication process 
in this case was preserved.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help his 
obtain evidence but that it was up to the appellant to inform the 
VA of that evidence.  During the course of this appeal, the 
appellant has proffered documents and statements in support of 
her claim.  It seems clear that the VA has given the appellant 
every opportunity to express her opinions with respect to the 
issues now before the Board and the VA has obtained all known 
documents that would substantiate the appellant's assertions.

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated actual 
knowledge of the evidence, which was needed to establish the 
claim, and since VA has obtained all relevant evidence.  The 
claimant demonstrated an understanding of the evidence required 
to substantiate the claim involving cause of death, DIC benefits, 
and accrued benefits.  The claimant discussed the pertinent 
criteria and submitted supporting evidence and she has indicated 
that there was no further evidence to submit.  The criteria were 
discussed in the SOC and the SSOC, and the claimant was told why 
her claim could not be granted pursuant to the requisite 
criteria.

In sum, the claimant was provided the information necessary such 
that any defective predecisional notice error was rendered non-
prejudicial in terms of the essential fairness of the 
adjudication.  Thus, the Board finds that although there may have 
been a VCAA deficiency, the evidence of record is sufficient to 
rebut this presumption of prejudice as the record shows that this 
error was not prejudicial to the claimant and the essential 
fairness of the adjudication process in this case was preserved.

As there is no indication that any failure on the part of VA to 
provide additional notice of assistance reasonably affects the 
outcome of this case, the Board finds that such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  As such, the appellant's procedural rights 
have not been abridged, and the Board will proceed with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

I.  Cause of Death

The service member was released from active duty after serving in 
the Republic of Vietnam.  Following his release in July 1970, he 
applied for VA compensation benefits.  Service connection was 
subsequently granted for the residuals of a shell fragment wound 
of the left arm and hearing loss of the right ear.  A 10 percent 
rating for the residuals of the shell fragment wound was 
assigned; the appellant's other disability was awarded a 
noncompensable evaluation.  Over the ensuing thirty years, 
service connection was granted for tinnitus, the residuals of a 
shell fragment wound of the left knee area, otitis media of the 
right ear, perforation of the right ear drum, and posttraumatic 
stress disorder/paranoid schizophrenia.  The record reflects that 
a 100 percent disability rating was assigned for the service 
member's psychiatric disorder; the effective date was January 11, 
1999.  The service member was also found not to be competent to 
handle the disbursement of funds in a rating action issued in 
January 2004.  

The record reflects that the service member passed away on March 
[redacted], 2005.  Per the Certificate of Death, the immediate cause of 
the service member's death was listed as unknown.  Hypertension, 
a cerebrovascular accident, and an unnamed cardiovascular 
disability were listed as the underlying causes of the service 
member's death.  None of the service member's many service-
connected disabilities, disorders, and conditions was listed on 
the death certificate.  It is noted that the Certificate of Death 
indicated that the service member died at his home of record; he 
did not die at the appellant's house.  

Following the service member's death, the appellant, the service 
member's mother, submitted a claim for accrued benefits, cause of 
death, and entitlement to DIC.  This occurred in November 2005.  
Upon reviewing the claim, the RO requested additional information 
with respect to any expenses that may have been paid by the 
appellant that were incurred shortly before the service member's 
death and for his funeral/burial.  The appellant submitted an 
invoice documenting the funeral expenses she paid.  She further 
informed the VA of whether the service member had received 
medical treatment from 2000 until his death.  She did not, 
however, submit any medical evidence that would suggest that her 
son's death was due to or the result of or caused by one of his 
service-connected disabilities.  She did not proffer any medical 
treatises or textbooks that would suggest or insinuate that her 
son's death was caused by his military service or a service-
connected disability.  

The RO reviewed the service member's available medical records 
and other statements provided by the appellant.  The RO concluded 
that the evidence did not show that the service member's death 
was due to a service-connected disability.  Following 
notification of the denial of her claim, the appellant appealed 
this issue.

The surviving spouse, child, or parent of a service member who 
has died of a service-connected or compensable disability may be 
entitled to receive dependency and indemnity compensation.  38 
U.S.C.A. § 1310 (West 2002); Wray v. Brown, 7 Vet. App. 488 
(1995).  The death of the service member will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  38 C.F.R. § 3.312(a) 
(2009).  The appellant will be entitled to service connection for 
the cause of death if it is shown that the service-connected 
disabilities contributed substantially or materially to cause 
death; that they combined to cause death; or that they aided or 
lent assistance to the production of death.  See 38 C.F.R. § 
3.312(c)(1) (2009).  However, service-connected disabilities of a 
static nature involving muscular or skeletal functions and not 
materially affecting other vital body functions will not be held 
to have contributed to death resulting primarily from some other 
cause.  38 C.F.R. § 3.312(c)(2) (2009).

The standards and criteria for determining whether or not a 
disability from which a service member has died is service-
connected are the same standards and criteria employed for 
determining whether a disability is service-connected generally, 
i.e., while the service member is still alive.  38 U.S.C.A. § 
1310 (West 2002).  Issues involved in a claim for Dependency and 
Indemnity Compensation [DIC] are decided without regard to any 
prior disposition of those issues during the service member's 
lifetime.  38 C.F.R. § 20.1106 (2009).

Additionally, in Galvagno v. Derwinski, 3 Vet. App. 118, 119 
(1992), the Court stated the following:

Further, in cases where the primary cause 
of death is so "overwhelming" that death 
would have resulted regardless of the 
existence of a service-connected 
disability, a service-connected condition 
may be found to be a contributory cause of 
death where that condition has had a 
"material influence in accelerating death" 
because it "affected a vital organ and was 
of itself progressive or debilitating [in] 
nature".

Service connection may be established for a current disability in 
several ways including on a direct basis.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2009).  Direct service 
connection may be established for a current disability resulting 
from diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(a), 
(b), (d) (2009).  Establishing direct service connection for a 
disability which has not been clearly shown in service requires 
evidence sufficient to show (1) the existence of a current 
disability; (2) the existence of a disease or injury in service; 
and, (3) a relationship or connection between the current 
disability and a disease contracted or an injury sustained during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(d) 
(2009); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).

The record reveals that the service member had received treatment 
for a heart disability through two private medical facilities.  
However, the records do not show that his various heart 
conditions were related to or caused by or the result of his 
military service or a service-connected disorder.  Moreover, the 
same medical records do not show treatment for any of his 
service-connected disabilities and disorders immediately prior to 
his death.  Also, a review of available medical treatment records 
fails to reveal the service member's various service-connected 
disabilities caused or contributed to his death.

In support of her appeal, the appellant has intimated that her 
son's death was somehow related to his military service or the 
symptoms produced by his various service-connected disabilities 
including his paranoid schizophrenia.  This evidence is 
considered lay evidence.  38 C.F.R. § 3.159(a)(2) (2010).  
However, she has not explained the basis for this belief in a way 
that would constitute probative evidence.  The evidence deemed 
most probative here is that it was determined that the service 
member died of natural or unknown causes, and that none of his 
various service-connected disabilities were deemed by a doctor to 
be an underlying cause of his death.  Her views, while obviously 
genuine, carry little probative value, as there is no indication 
that the appellant carries the medical expertise to support her 
opinion.  And, even if her opinion was entitled to be accorded 
some probative value, it is far outweighed by the medical 
evidence that indicates that the service member died of natural 
causes or, alternatively, that his death was the result of a 
nonservice-connected disability.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006)).

To some extent, the appellant appears to be raising an argument 
couched in equity, in that she is contending that since was her 
son's guardian/executor, she should be entitled to some type of 
compensation.  However, the Board is bound by the law and is 
without authority to grant benefits on an equitable basis.  See 
38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).  The Board further observes that "no 
equities, no matter how compelling, can create a right to payment 
out of the United States Treasury which has not been provided for 
by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 
432-33 (1992) [citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)].

Thus, despite the appellant's contentions, medical evidence 
showing that the service member's death was caused by or related 
to his service or a service-connected disability has not been 
presented.  Therefore, it is the conclusion of the Board that the 
preponderance of the evidence is against the appellant's claim.  
As the evidence is not in equipoise, the appellant is not 
afforded the benefit-of-the-doubt, and service connection for the 
cause of the service member's death is denied.

II.  DIC

DIC benefits may be awarded to a surviving spouse, child, or 
parent upon the service-connected death of the service member.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5(a) (2010).  If, 
as here, the service member's death is not determined to be 
service-connected, a surviving spouse, child, or parent may still 
be entitled to benefits.  Under 38 U.S.C.A. § 1318(a) (West 
2002), benefits are payable to the surviving spouse, child, or 
parent of a "deceased veteran" in the same manner as if the 
death were service-connected.  A "deceased veteran" for 
purposes of this provision is a service member who dies not as 
the result of the service member's own willful misconduct, and 
who either was in receipt of, or entitled to receive, 
compensation at the time of death for a service-connected 
disability(ies) rated totally disabling.  38 U.S.C.A. § 1318(b) 
(West 2002); 38 C.F.R. § 3.22 (2010).  The service-connected 
disability(ies) must have been either continuously rated totally 
disabling for 10 or more years immediately preceding death, or 
continuously rated totally disabling for at least 5 years from 
the date of the service member's separation from service.  Id.  
The total rating may be schedular or based on unemployability.  
38 C.F.R. § 3.22 (2010).

Except with respect to a claim for benefits under the provisions 
of 38 U.S.C.A. § 1318 (West 2002) and certain other cases, issues 
involved in a survivor's claim for death benefits will be decided 
without regard to any prior disposition of those issues during 
the service member's lifetime.  38 C.F.R. § 20.1106 (2010).

As noted above, during his lifetime, the service member had 
established service connection for a number of disabilities.  He 
had been assigned a 100 percent rating (for PTSD/paranoid 
schizophrenia) via a rating decision of October 2003.  The 
effective date of that rating was January 11, 1999.  The veteran 
died on March [redacted], 2005.  The 100 percent disability evaluation 
was in effect for six years, two months, and sixteen days.  As 
such, a 100 percent disability evaluation was not in effect for 
ten years prior to the service member's death as required by 38 
C.F.R. § 3.22 (2010).  Additionally, none of the service member's 
disabilities were continuously rated totally disabling by 
schedular or unemployability rating from the date of the service 
member's discharge from service in 1970.  The Board also notes 
that neither the appellant nor her representative has raised a 
claim of clear and unmistakable error (CUE) in a final rating 
decision, pursuant to 38 C.F.R. § 3.105(a) (2010).  See Fugo v. 
Brown, 6 Vet. App. 40 (1993) and Damrel v. Brown, 6 Vet. App. 242 
(1994) (emphasizing the pleading requirements for raising, and 
burden of proof for establishing, a CUE claim).  Additionally, 
the service member was not a prisoner of war.  

For all the foregoing reasons, the Board must conclude that the 
service member was not a "deceased veteran" as defined in 38 
U.S.C.A. § 1318(b) (West 2002), and that the appellant is not 
entitled to DIC benefits under 38 U.S.C.A. § 1318(a) (West 2002).  
The appellant's claim therefore must be denied for lack of legal 
merit.  See Cacalda v. Brown, 9 Vet. App. 261 (1996) (where law 
is dispositive, not evidence, the appeal should be terminated for 
lack of legal merit or entitlement); accord Luallen v. Brown, 8 
Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 426 (1994), 
appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995).

III.  Accrued Benefits

Upon the death of an individual receiving VA benefit payments, 
certain persons shall be paid periodic monetary benefits to which 
the deceased beneficiary was entitled at the time of death under 
existing ratings or decisions, or those based on evidence in the 
file at date of death, and due and unpaid.  See 38 U.S.C.A. § 
5121 (West 2002); 38 C.F.R. § 3.1000(a) (2010).

Accrued benefits to which a payee was entitled at his or her 
death under existing ratings or decisions, or those based on 
evidence in file at the date of death, will upon the death of 
such person, be paid as follows: 

(1)  Upon the death of a service member to 
the living person first listed as follows: 
(i)  his or her spouse; 
(ii)  his or her children (in equal 
shares); 
(iii)  his or her dependent parents (in 
equal shares) or the surviving parent. 

(2)  Upon the death of a surviving spouse 
or remarried surviving spouse, to the 
service member's children. 

(3)  Upon the death of a child, to the 
surviving children of the service member 
entitled to death pension, compensation, or 
dependency and indemnity compensation. 

(4)  In all other cases, only so much of 
the accrued benefit may be paid as may be 
necessary to reimburse the person who bore 
the expense of last sickness or burial of 
the service member. 

See 38 C.F.R. § 3.1000(a) (2010).

An application for accrued benefits must be filed within one year 
after the death of the service member.  See 38 U.S.C.A. § 5121 
(West 2002); 38 C.F.R. § 3.1000 (2010).  In this case, the 
appellant filed a claim in November 2005, clearly within one year 
of the service member's death in March of 2005.  

In order for a claimant to be entitled to accrued benefits, the 
service member must have had a claim pending at the time of 
death.  Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  At the 
time of his death, the service member had been receiving monthly 
VA compensation for a number of service-connected disabilities.  
His combined rating was 100 percent.  The RO issued the service 
member's last rating decision on October 10, 2003.  A separate 
rating determination was issued on May 13, 2004; however, that 
rating determination involved a finding of incompetency.  Records 
also reflect that the service member was notified of the rating 
decisions of October 2003 and May 2004, and that he did not 
appeal.  In fact, the service member had not submitted any 
communication indicating an intent either to appeal or to apply 
for additional VA benefits, which might constitute a pending 
claim.  38 C.F.R. § 3.155 (2010).  There is no correspondence in 
the claims file dated after the rating action dealing with 
competency and preceding the service member's death in March 
2005.  There are no VA clinical records that could be construed 
as an informal claim for benefits.  See 38 C.F.R. § 3.157 (2010).

Under these circumstances, the service member did not have a 
claim pending for VA benefits at the time of his death.  
Accordingly, the legal criteria for establishing entitlement to 
accrued benefits have not been met.  38 U.S.C.A. § 5121(a) (West 
2002); 38 C.F.R. § 3.1000(a) (2009).  Here, the law is 
dispositive, and the accrued benefits claim must be denied.  
Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).

The Board would add two additional points to this discussion.  
First, even if it had been determined that the service member had 
an outstanding claim for benefits at the time of his death, the 
appellant would not be considered eligible to receive said 
benefits.  That is, in order to receive accrued benefits, the 
appellant would have to be considered a dependent parent of the 
service member.  Such a determination had to be made prior to the 
service member's death.  See 38 C.F.R. §§ 3.250(b) and 
3.1000(d)(3) (2009).  Because the appellant was not found to be a 
dependent parent of the service member prior to his death, she 
would not be eligible to receive accrued benefits under 38 C.F.R. 
§ 3.100(a)(1) (2009).  

Therefore, under 38 U.S.C.A. § 5121(a) (West 2002), the only 
category the appellant fits is that under 38 U.S.C.A. § 5121 
(a)(6) (West 2002), or equivalently 38 C.F.R. § 3.1000(a)(5) 
(2010); that is, "all other cases".  Therefore, under that 
provision, the operative rule here is that only so much of the 
accrued benefits may be paid as may be necessary to reimburse the 
person who bore the expense of the last sickness and burial.  38 
U.S.C.A. § 5121 (a)(6) (West 2002); 38 C.F.R. § 3.1000(a)(5) 
(2010).  In this instance, the record does reflect that the 
service member was due monies after the RO granted the 100 
percent disability rating for paranoid schizophrenia/PTSD.  At 
the time of his death, that money had not been paid either to the 
service member or the appellant, who was deemed to be his legal 
guardian by the VA (for the disbursement of funds).  The record 
indicates that the appellant submitted a bill from the funeral 
home and cemetery that provided the funeral and burial of the 
service member.  Upon reviewing the documents submitted, the RO 
concluded that the appellant should be reimbursed the expenses 
bore by the appellant for the service member's funeral.  This 
amount was determined to be $4745.42 (US dollars).  This amount 
was paid to the appellant.  As the appellant was not able to 
provide any additional evidence showing that she paid any other 
of the service member's last sickness expenses, additional monies 
are not warranted.  In other words, under the law governing 
reimbursement to the appellant from accrued amounts due a 
deceased beneficiary, the appellant is not entitled to payment 
beyond the amount paid already.  The Board finds that the RO in 
issuing its decision has correctly interpreted the applicable 
regulations and statutes.

The Board appreciates the sincerity of the appellant's 
statements.  Although the Board regrets that the outcome to the 
appellant is not favorable, the Board notes that it is denying 
this claim due to the application of the law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In this matter, the law is 
dispositive of this particular issue, and the appellant's claim 
must be denied because of the absence of legal merit or 
entitlement under the law.  Id.  The Board is without authority 
to grant this claim on an equitable or moral basis and instead is 
constrained to follow the specific provisions of law.  See 38 
U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 Vet. App. 436, 
440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  
Based on the undisputed facts of this case, the appellant is not 
entitled to payment beyond the $4,745.42 (US dollars) already 
reimbursed by the RO, for bearing the expense of the burial of 
the deceased beneficiary of VA benefits.  38 U.S.C.A. § 5121 
(West 2002).


ORDER

1.  Entitlement to service connection for the cause of the 
service member's death is denied.

2.  Entitlement to dependency and indemnity compensation (DIC) 
pursuant to 38 U.S.C.A. § 1318 is denied.

3.  Entitlement to accrued benefits to include the payment of 
additional accrued benefits is denied.


____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


